In a negligence action to recover damages for personal injuries, defendants appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Suffolk County (Seidell, J.), entered May 13, 1982, as, upon a jury finding that defendants were 80% liable, awarded plaintiff the principal sum of $80,000, upon a jury verdict of $100,000. Judgment reversed insofar as appealed from, on the facts and as a matter of discretion, and new trial granted with respect to the issue of damages only, without costs or disbursements, unless within 20 days after service upon the plaintiff of a copy of the order to be made hereon, with notice of entry, she shall serve and file in the office of the clerk of the Supreme Court, Suffolk County, a written stipulation consenting to reduce the verdict to $60,000, and the entry of an amended judgment accordingly in the amount of $48,000 (80% of the verdict), in which event the judgment, as so reduced and amended, is affirmed insofar as appealed from, without costs or disbursements. The verdict was excessive to the extent indicated. Defendants’ additional contention is without merit. Lazer, J. P., Mangano, Gulotta and Niehoff, JJ., concur.